Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election without traverse of Invention I, and with traverse of Species A, claims 1-2, 4, and 13-14, in the reply filed on 7 January 2022 is acknowledged.  The traversal is on the ground(s) that Scheer is not a deep hole drill because a deep hole drill has a planar rake surface.  This is not found persuasive because it is known in the art that deep hole drills can also be made with helical flutes and corresponding rake surfaces, see U.S. Patent 8,257,000 for example.  Furthermore, Scheer states in column 1, lines 62-65, that this drill may be used to create deep bores, and as such the drill of Scheer is considered to meet the requirements of a deep hole drill.  Additionally, independent claim 1 does not require that the chip-forming devices be adjacent to the cutting edges.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 5-12, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 January 2022.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0029] should refer to figures 5A and 5B.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the cutting edge" in line 4.  It is unclear whether this refers to the “one or two cutting edges” or to the “one or two secondary cutting edges”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheer et al. (US 6,030,155).
Regarding claim 1, Scheer et al. discloses a deep hole drill (embodiment of figure 8a) comprising a drill head 14, the drill head having an axis of rotation 34, a drilling diameter, and one or two cutting edges 70’/70’’, a rake face 66’/66’’ being assigned to each cutting edge, and the deep hole drill having one or two secondary cutting edges 70’’’ (on cutting crowns 110’/110’’), characterized in that in each rake face a plurality of chip-forming devices and/or a plurality of depressions 104 are arranged at a distance from one another in the direction of the axis of rotation.

Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (US 9,028,179).
Regarding claim 1, Wada et al. discloses a deep hole drill 1 comprising a drill head 2, the drill head having an axis of rotation O, a drilling diameter, and one or two cutting edges 14, a rake face 10 being assigned to each cutting edge, and the deep hole drill having one or two secondary cutting edges (additional cutting edges 14, see figure 1), characterized in that in each rake face a plurality of chip-forming devices 
Regarding claim 2, Wada et al. discloses that the deep hole drill is a single-lip drill having a rake face (the deep hole drill may be formed as a one-blade gun drill, see column 2, lines 8-10).
Regarding claim 13, Wada et al. discloses that the deep hole drill has at least one guide pad (the drill may include a guide pad, see column 11, lines 54-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al.
Regarding claim 4, Scheer et al. discloses that the chip-forming devices and/or the depressions 104 in a sectional plane (see figure 9a) which extends orthogonally to the cutting edge (the cutting edge extends in a plane that is orthogonal to the plane of figure 9a) have the shape of an isosceles or uneven triangle (as seen in figure 9a, the depressions 104 essentially have a shape of an uneven triangle in this plane).  Scheer et al. does not disclose that the depression are fully in the shape of an uneven triangle.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. or Wada et al. in view of Krenzer (US 5,873,683).
Regarding claim 14, Scheer et al. or Wada et al. discloses the invention substantially as claimed, except neither Scheer et al. or Wada et al. disclose that the drill head, before being reground for the first time, is completely or partially provided with a hard material coating.  Krenzer teaches the use of a drilling tool 1 that comprises a chip shaping area 22 that is formed with a hard, wear-resistant material coating for the purpose of improving the wear of the chip shaping area.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the drill of Scheer et al. or Wada et al. with the hard material coating as taught by Krenzer in order to improve the wear of the chip-forming devices and/or depressions during drilling operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        15 March 2022